       2:17-cr-20037-JES-JEH # 290         Page 1 of 19                                          E-FILED
                                                                      Friday, 29 March, 2019 11:29:40 AM
                                                                            Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )        Crim. No. 17-20037
                                           )
BRENDT A. CHRISTENSEN,                     )
                                           )
       Defendant.                          )

      RESPONSE TO UNITED STATES’ MOTION IN LIMINE TO PRECLUDE
             EXECUTION IMPACT EVIDENCE OR ARGUMENT

       The defendant submits this response to the United States’ Motion In Limine to

Preclude the Testimony of Dr. Jonathan Sorensen (Motion). Dkt. 265.

I.     The Government is Not Prejudiced by the Timing of the Notice
       Approximately Five Months Before the Penalty Phase

       The government begins by mischaracterizing a statement made at the hearing on

October 11, 2018, by defense counsel, as suggesting that the defense would not be

presenting any expert testimony concerning the issue of future dangerousness. Motion,

at 3. The individual referenced in that statement is a Ph.D. psychologist, who has

testified in numerous federal capital cases concerning various issues related to the death

penalty, including intellectual disability, risk factors for violence identified by the

Department of Justice and available housing options of the Bureau of Procedures for

violent inmates, in addition to mental health and future dangerousness issues. The

statement attributed to defense counsel was made in the context of potential mental




                                               1 
       2:17-cr-20037-JES-JEH # 290         Page 2 of 19



health issues and the defense’s need for adequate time to investigate and present a

mental health defense and was unrelated to any discussion of future danger.

       As both the government and the defense have previously acknowledged, the

investigation and preparation of this case for trial is ongoing. As such, the defense first

contacted Dr. Sorensen in early February and gave notice to the government of his

expected testimony shortly thereafter, and well before final preparation of his expected

testimony, which has not, as yet, been completed. The notice provided to the

government on February 20th complied with the requirements of F. R. Crim. P.

16(b)(1)(D):

               Dr. Sorensen will testify consistent with the studies that he
               co-authored and which are referenced in Defendant’s Motion
               to Strike Aggravating Factor Alleging Future Dangerousness,
               Dkt. 22, and other relevant studies, including correlation of
               allegations of future dangerousness by the prosecution and
               others with the available data; studies of the ability to
               accurately predict future dangerousness; the low base rates
               of of violence in prison and various erroneous factors that
               influence such decisions. Assuming you have access to these
               articles and are familiar with the nature of this evidence, we
               have not enclosed the articles of Dr. Sorensen referenced in
               the cited motion, but are happy to do so if requested.

       The notice specifically referenced the studies that Dr. Sorensen’s testimony will

address with the defense offering to provide copies to the government upon request,

which has not been received. The reason the government has not requested the

information is clear from the detailed discussion in the Motion, which effectively

acknowledges that the government is very much aware of the expected testimony of Dr.

Sorensen, as this kind of evidence is often presented in federal death penalty cases. The



                                             2 
             2:17-cr-20037-JES-JEH # 290                  Page 3 of 19



“bases and reasons” for Dr. Sorensen’s testimony are exhaustively documented in the

peer-reviewed articles cited in the referenced pleading, all of which are published in

respectable journals in the field. At this point, it is contemplated that when finally

prepared, Dr. Sorensen’s testimony will be accompanied by a Power Point presentation,

summarizing in bullet form the basics of his testimony.1 Although the government has

repeatedly objected to any request by the defense which, in its review, would require it

to reveal its “trial strategy” or “preview its case,” see Response to Defendant’s Motion for

an Order Requiring the United States to Comply with Rule 12(4)(B), at 5, 11; Response to

Defendant’s Motion for a Bill of Particulars, Dkt. 128, at 7 (defendant has “no right . . . to

force the government to reveal the details of how it plans to prove its case.”), defense

counsel plan to provide the government with the Power Point slides which Dr.

Sorensen will use once they are essentially finalized.2

             The government concedes that the testimony of Dr. Sorensen is “frequently”

presented in capital trials and goes on to describe his expected testimony. Motion, at 4.

While the description is not entirely accurate as to what will be presented here, infra, the

Motion confirms that the government is quite familiar with this type of evidence in


                                                       
1
 The government’s familiarity with and lack of surprise as to the expected testimony is further evidenced
by the Motion’s description of Dr. Sorensen’s mode of presentation through a slide show. Id. at 4.
2
 The “essentially” qualification here will be an agreement by the government that the material cannot be
used to impeach Dr. Sorensen until in its final form. This is consistent with what has been the
government’s position concerning production of its transcript of the tape recording of the events of June
29, 2017. Despite repeated requests, the government has repeatedly delayed producing the transcript,
claiming, in part, that it was not yet in final form. In a meeting this week, government counsel agreed to
produce the transcript in its current form subject to the defense’s agreement that it would not attempt to
use the draft transcript in the event the final product changed.



                                                            3 
        2:17-cr-20037-JES-JEH # 290               Page 4 of 19



capital trials and, accordingly, can claim neither surprise, nor prejudice, especially

where the notice was provided almost five months before this testimony will be

presented in July. Moreover, a “Rule 16 violation prejudices a defendant only when he

is unfairly surprised by the evidence and cannot adequately prepare his defense or

when the violation has a substantial influence on the jury.” United States v. Smith, 502

F.3d 680, 689 (7th Cir. 2007). The government cited Smith in its Response to Defendant’s

Motion to Bar Expert Testimony, Dkt. 36, at 16, arguing defense had suffered no prejudice

by its then late and incomplete disclosure of expert summaries because it had acted in

good faith and the defense had suffered no prejudice because the then non-capital trial

was still 50 days away. Id., at 5, 16-17.

II.     The Testimony of Dr. Sorensen is Admissible both to Rebut the Aggravating
        Factor of Future Dangerousness and in Support of the Mitigating Factor that
        Mr. Christensen Will Not Present a Risk if Sentenced to Life Without Release.

        A. The Sorensen Testimony

        While not finalized, it is expected that Dr. Sorensen will broadly testify to the

following:

        a. The data provided by the Bureau of Prisons corroborates that the base rate of
        violence in federal prisons in extremely low. This conclusion is consistent with
        numerous studies conducted by Dr. Sorensen over the years.3

        b. Capital defendants sentenced to life without release (LWOR) commit violent
        assaults at no greater rate than other prisoners in United States penitentiaries.

             c. There is generally no correlation between the nature of the street crime and the
             likelihood that an inmate sentenced to LWOR will commit a serious assault.
                                                       
3
 This is an important point, as many jurors likely have a misconception about the pervasiveness of
violence in prisons, gathered from television shows etc. Dr. Sorensen will attribute this low rate,
especially in the federal Bureau of Prisons (BOP), in part, to the variety of security measures available to
control recalcitrant inmates. See n. 9, infra.


                                                     4 
             2:17-cr-20037-JES-JEH # 290                  Page 5 of 19




             d. There is a correlation between violent prison assaults and education with more
             educated defendants less likely to commit such assaults.

             e. There is a correlation between gang affiliation and the prevalence of violence
             in prison, as well as other factors such as age, lack of violent arrest history and
             prior behavior in prison.

             f. The data shows that prisoners convicted of violent attacks on women are more
             likely to be victims, rather than perpetrators, of violent assaults in prisons.

             Dr. Sorensen will base this testimony on numerous studies he has personally

conducted of violence in prison as reflected in the published peer-reviewed articles

which have been made available to the government and are recited in his CV; his

knowledge of the literature in the field; and recent data produced by the Bureau of

Prisons in response to court orders in other cases. See generally Fed. R. Evid. 702 (witness

may be qualified as an expert by “knowledge, skill, experience, training, or education”)

and 703 (expert “may base an opinion on facts or data that the expert has been made

aware of or personally observed.”). The data forming the basis of Dr. Sorensen’s

testimony concerning violent assaults in the Bureau of Prisons was produced pursuant

to the court’s order in United States v. Jesse Con-Ui, 13-CT-00123 (ARC) (M.D. Pa.). The

government is, of course, well aware of this data, having been a party to the litigation in

Con-Ui, as well as prior cases where similar data was required to be produced.4 In fact,


                                                       
4
 The Con-Ui data was basically the same as that that initially required to be produced in United States v.
Sampson, Criminal 1:01-CT-10384 (D. Mass.). The initial production in Sampson was accompanied by a
blanket protective order that prohibited its use in any other case, necessitating re-litigation and a renewed
production order in Con-Ui. To avoid having to repetitively re-litigate the production issues in future
cases, the government apparently agreed to a more relaxed protective order in Con-Ui, which only
precludes the identification of BOP inmates by name and the dissemination of inmate disciplinary
histories and confidential information about individual inmates. The Con-Ui production and protective
orders are attached hereto as Exhibits A and B.


                                                            5 
             2:17-cr-20037-JES-JEH # 290                  Page 6 of 19



as referenced above, and as acknowledged in the government’s Motion, there is nothing

surprising about this evidence, as it is frequently presented in capital trials.5

             The government makes no serious attempt to argue that Dr. Sorensen is not

qualified to testify as an expert or that his methodology fails to meet acceptable

scientific standards. The Motion does not request a Daubert hearing6 and is content with

merely observing in a footnote that Dr. Sorensen is not a psychologist, without any

explanation why a witness offering the noticed testimony would need to be a mental

health professional. See Motion, at 3, n. 3. Nothing in the noticed testimony suggests that

Dr. Sorensen is going to testify about “the defendant’s psychological state or adaption

to prison life,” and the defense does not intend to offer such testimony through Dr.

Sorensen.7

             B.            Dr. Sorensen’s Testimony is Relevant to Rebut the Government’s
                           Allegation of Future Dangerousness

             Having elected to inject a highly speculative and unreliable allegation as a non-

statutory aggravating factor, see generally Motion to Strike Aggravating Factor Alleging


                                                       
5
  For a listing of scores of federal capital trials where testimony similar to that about which the
government complains has been admitted, see
https://fdprc.capdefnet.org/sites/cdn_fdprc/files/Assets/public/project_declarations/future_dangerousness/
individualized_violence_risk_assessment_and_custody_and_classification_9-25-14.pdf (Declaration of
Kevin McNally, then-Director of Federal Death Penalty Resource Counsel Project, at n. 5-6).
6
 See Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) (expert testimony must be
based on scientific and reliable methodology).
7
  While similar testimony based on a psychological profile of a defendant has been presented, at times,
through a psychologist, who is familiar with, or in the case of Dr. Sorensen, has co-authored some of the
relevant studies, Dr. Sorensen has not seen Mr. Christensen and is not qualified to offer psychological
opinions. The government makes no effort to explain why a Ph.D. criminologist with Mr. Sorensen’s
educational, academic and professional qualifications would not be qualified to give the evidence noticed
here.


                                                            6 
             2:17-cr-20037-JES-JEH # 290                  Page 7 of 19



Future Dangerousness, Dkt. 122, if the Court ultimately permits future danger evidence,

the government can hardly be heard to complain about evidence rebutting the

incomplete and misleading impression it wishes to leave with the jury. Fed R. Evid 702

merely requires that the expert’s testimony “help the trier of fact to understand the

evidence or to determine a fact in issue.” See also Daubert, supra, 509 U.S. at 591

(“helpfulness” standard is essentially a question of relevance – “will [the expert’a

evidence] aid the jury in resolving a factual dispute”[citation omitted]); United States v.

Young, 316 F.3d 649, 656-59 (7th Cir. 2002) (expert testimony concerning common

reactions of abuse victims helpful because “beyond the realm of acquired knowledge

normally possessed by lay jurors”); United States v. Mansoori, 304 F. 3d 635, 653-54 (7th

Cir. 2002) (expert testimony on history, structure and narcotics operations of street

gangs helpful because “[T]he average juror is unlikely to be familiar with the operations

of narcotics traffickers or of street gangs.”].

              The proliferation of crime shows and series in the media leave the misleading

impression that prisons are hotbeds of rampant and unremitting violence.8 Evidence

that the actual base rate of violence in federal prisons is quite low,9 inmates sentenced to

                                                       
8
  E.g. see https://www.hbo.com/oz, HBO’s description of Oz, a series that last six seasons and followed
the travails of Tobias Beecher, a former lawyer who is convicted of vehicular homicide and ends up in a
maximum-security prison. (“At Oswald Maximum Security Penitentiary, inmates are considered lucky if
they get into the prison’s “Emerald City Unit. They’re even luckier if they get out alive.”).
9
  For example, a 2008 study by Dr. Sorensen and others revealed that the overall rate of significant
prison violence in USP’s, specifically by federal capital offenders, is vanishingly small: over a 14-
year period, just 0.7% for assaults with moderate injuries — an annualized rate of 1.1 such
incidents per 1000 inmates — and no fatalities or assaults with major injuries. Cunningham, M.D.,
Reidy, T.J. and Sorensen, J.R., Assertions of “Future Dangerousness” at Federal Capital
Sentencing: Rates and Correlates of Subsequent Prison Misconduct and Violence, 32 Law & Hum.
Behav. 46, 55-57 & Table 3 (2008). Dr. Sorensen’s testimony here will show that similar results


                                                            7 
             2:17-cr-20037-JES-JEH # 290                  Page 8 of 19



longer terms such as LWOR are no more likely to be violent (and even less so) than

others and that there is no correlation between the nature of the crime for which the

inmate has been sentenced and violent assaults in prison is knowledge not possessed by

the normal juror. Similarly, the average juror will have no knowledge concerning the

relationship between age, education and continuing relationships with family and

community to the likelihood of future violence. And while lay jurors may have a

general idea that a defendant’s lack of prior violent history or lack of a criminal record

is a relevant consideration as to whether a defendant is likely to commit future violent

acts in prison, because the government is attempting to argue otherwise, the defense

must be allowed to present evidence showing that is, indeed, the case. Further, the

average juror is likely to be misinformed as to various factors that in the public

imagination are assumed to be predictive of future violence in prison, when, in fact, the

available evidence shows those assumptions are wrong.

             The government’s argument essentially boils down to an assertion that,

irrespective of the actuarial data, various factors in this case suggest that Mr.

Christensen nonetheless presents a future danger. As pointed out in the defense’s

motion to bar future danger evidence, study after study has shown the fallacy of such

predictions. See Dkt. 122. But, if the Court permits the government to pursue the future



                                                       
attain with the more recent data obtained from the BOP, as described in n. 4, supra. Yet jurors
who find future-dangerousness often believe the likelihood to be dramatically higher. See, e.g.,
Cunningham, et al., Life and Death in the Lone-Star State: Three Decades of Violence Predictions
by Capital Juries, 29 Behav. Sci. Law 1, 2 (Jan.-Feb. 2011) (post-trial interviews of Texas capital
jurors showed they “estimated a 50 percent probability that the defendant would kill again in the
future if not given the death penalty”).


                                                            8 
       2:17-cr-20037-JES-JEH # 290          Page 9 of 19



danger aggravator, the government’s “but this case is different” approach can be

pursued through cross-examination and argument, as well as presenting evidence

which it believes contradicts Dr. Sorensen. And, of course, the Court will instruct the

jury that it can attach whatever weight it deems appropriate to the evidence or

disregard it in its entirety if it so chooses. See Manssori, 304 F. 3d at 653 (in discounting

any possible prejudicial effect of expert evidence, the Court notes that the district court

instructed the jury it “was not obliged to accept the opinion testimony of experts.”).

       Of course, if evidence is overly prejudicial, an instruction does not necessarily

cure the problem, but the government makes no effort to allege prejudice. Instead, in a

strained effort at the end, Motion, at 10-11, the government puts forth an in terrorem

argument that it would “have no choice” but to retain its own expert evidence to

counter Professor Sorensen’s “base rate” evidence and this would result into a “time-

consuming battle of the experts.” The government can retain whoever it chooses if it

elects to challenge the methodology or substantive testimony of Dr. Sorensen, but this

“threat” is simply nonsense and designed to lead the Court into excluding the evidence

on a non-existent and constitutionally-suspect theory of expediency. In reality, the base

rate and other evidence which Dr. Sorensen will provide is basically uncontested and

the government rarely embarks on a quixotic and ultimately pointless challenge to the

statistical and demographic evidence which has been noticed and which it cannot

successfully discredit. The government will, of course, try to show that serious acts of

violence are, at times, committed in prisons, a fact that the defense will not likely

challenge. In the final analysis, the government’s approach ignores two basic


                                               9 
             2:17-cr-20037-JES-JEH # 290                  Page 10 of 19



propositions: (1) expert evidence does not have to be conclusive to be admissible - it

merely has to be helpful; and (2) the weight to be given to that evidence is a question for

the jury.

             Further, the Fifth, Sixth and Eighth Amendments, as well as the Federal Death

Penalty Act (FDPA), require that Mr. Christensen be given a full and fair opportunity to

rebut the future danger aggravating factor, which the government has elected to put

into issue. The Due Process Clause requires that “criminal defendants be afforded a

meaningful opportunity to present a complete defense.” California v. Trombetta, 467 U.S.

479, 485 (1984); Gardner v. Florida, 430 U.S. 349, 358, 362 (1977) (denial of due

process “when the death sentence was imposed, at least in part, on the basis of

information which he had no opportunity to deny or explain.”). Similarly, the FDPA

requires that a defendant must be “permitted to rebut any information” presented by

the government. 18 U.S.C. § 3593(c).10 In fact, the availability of a full opportunity to

rebut underpinned the Supreme Court’s initial decision to permit future danger

evidence. See Barefoot v. Texas, 463 U.S. 880, 898 (1983) (dangerousness assessments are

not constitutionally unreliable since capital juries will also have the benefit of “contrary

evidence by the opposing party.”).11 These principles require that Mr. Christensen must



                                                       
10
  The FDPA also recognizes the need for “more evidence, not less” to achieve “heightened reliability,”
United States v. Fell, 360 F.3d 135, 143 (2d Cir. 2004), and thus “erects very low barriers to the
admission of evidence at capital sentencing hearings.” United States v. Lee, 274 F.3d 485, 494 (8th Cir.
2001).
11
  For a discussion of the continuing validity of Barefoot, see Motion to Strike Aggravating Factor
Alleging Future Dangerousness, Dkt 122, at 4-15.



                                                            10 
             2:17-cr-20037-JES-JEH # 290                  Page 11 of 19



be given a full opportunity to present evidence such as that noticed here to rebut any

inference by the government that his incarceration for life will present a danger in the

context of prison, whether that inference is put in play by directly alleging, as here, an

aggravating factor, or indirectly by introducing extensive evidence extensive propensity

evidence suggesting future danger. Kelly v. South Carolina, 534 U.S. 246 (2002)

(defendant entitled to rebut future danger inference even if implied and not explicitly

argued); United States v. Troya, 733 F. 3d 1125, 1134-35 (11th Cir. 2013).12

             Finally, the importance of Mr. Christensen’s opportunity to fully rebut the future

dangerousness aggravating factor cannot be overemphasized. As an aggravating factor,

the FDPA requires that the aggravating factor be proven beyond a reasonable doubt. 18

U.S.C. § 3593(d). This requirement is doubly important because of the concomitant

unanimity requirement and the ultimate weighing process. Thus, the court must

instruct the jury that if the jury does not unanimously find that the future danger

aggravating factor has been proven beyond a reasonable doubt, no juror can consider the

aggravating factor in the weighing process even if that individual juror does believe that

future danger has been proven. The failure to permit a meaningful opportunity to rebut

an aggravating factor thus infects the entire process in the most fundamental way.



                                                       
12
    In Troya, the government attempted to foreclose similar testimony as that noticed here, by withdrawing
future danger as an aggravating factor. Id. 1133. But, because the government then proceeded to introduce
a substantial amount of uncharged criminal conduct, which portrayed the defendant as a violent person
and argued, in effect, the defendant presented a future danger because he is “evil” and “doesn’t care who
he hurts,” id., 1134-35, the evidence proffered by the defense was nonetheless admissible. Here, because
there is little credible evidence of any prior violent conduct, the defense reserves on the rebuttal argument
if the government elects to abandon the future danger allegation. Regardless, as discussed in the next
section, the testimony of Dr. Sorensen is also admissible on the issue of mitigation.


                                                            11 
       2:17-cr-20037-JES-JEH # 290         Page 12 of 19



       C.     Dr. Sorensen’s Testimony is Relevant to Mitigation

       In addition to rebutting the government’s inclusion of future dangerousness as

an aggravating factor, the noticed testimony is independently relevant to mitigation. In

Skipper v. South Carolina, 476 U.S. 1 (1986), the Court held that a defendant must be

permitted to introduce evidence that he will not pose a risk. Citing the all-encompassing

mitigation principle announced in Eddings v. Oklahoma, 455 U.S. 104 (1982), Skipper held

that “such evidence may not be excluded from the sentencer’s consideration.” 476 U.S.

at 5. This principle has been held to require the admission of expert evidence such as

the noticed testimony of Dr. Sorensen. See Lawlor v. Zook, 909 F.3d 614 (4th Cir. 2018)

(constitutional error to exclude “predictive evidence of [defendant’s] risk of violence in

prison); United States v. Troya, 733 F.3d at 1135-36 (In addition to rebuttal, “Dr.

Cunningham’s testimony was also admissible as non-statutory mitigating evidence.”).

       The government’s principal argument is that the noticed testimony of Dr.

Sorensen is inadmissible because it is not “personalized” or “grounded on the

defendant’s individual circumstances of the crime and character.” Motion, at 5-6. While

some of the noticed testimony, such as that pertaining to base rates, is more statistical in

nature, much of it is, in fact, directly personalized to Mr. Christensen, such as the

relevance of age, education, lack of prior violent history or criminal record etc. But,

regardless, the government’s argument has been soundly rejected. See Lawlor v. Zook,

909 F.3d at 632 (finding that a state court’s exclusion of expert evidence based, in part,

on an analysis of the defendant’s past behaviors and “statistical and actuarial models,”

was contrary to and an unreasonable application of clear Supreme Court precedent);


                                             12 
             2:17-cr-20037-JES-JEH # 290                  Page 13 of 19



United States v. Troya, 733 F. 3d at 1133 (rejecting the government’s argument that

similar testimony was not specific to the defendant).13

             And, similar to future dangerousness as an aggravating factor, supra, the

structure of the FDPA and the Eighth Amendment underscore the gravity of any

procedure that impairs the defendant’s right to present mitigation evidence. The

Supreme Court’s broad mandate as to the scope of mitigating evidence has been

discussed elsewhere and will not be repeated here. See Response to United States’ Motion

in Limine to Preclude Execution Impact Evidence or Argument, Dkt. 275 at 2. But, as most

relevant to this discussion, in contrast to the unanimity requirement for aggravating

factors, 18 U.S.C. § 3593(d) provides that a mitigating factor need be found by only a

single juror, who may then consider the factor for purposes of his/her own individual

weighing decision, a result dictated by the Eighth Amendment. See Mills v. Maryland,

486 U.S. 367 (1988). Thus, exclusion of evidence with the potential of satisfying a single

juror that the lack of future danger is the consideration that, for him or her, tips the

balance toward life, see n. 9, violates both the Constitution and the FDPA.

             Finally, the government argues that Dr. Sorenson should not be permitted to

testify concerning the “BOP’s ability to manage and guard against inmate misconduct,”

Motion, at 8, alleging that such testimony is “beyond the scope of [his] actual knowledge


                                                       
13
  The government cites a single unreported case in support of its theory that Dr. Sorensen’s testimony is
inadmissible because it does not relate to the defendant. See Motion, at 6, citing Mendoza v. Thaler, 2012
WL 12817334. The government fails to note that Mendoza did not even reach the merits of the state
court’s exclusion of Dr. Sorensen’s testimony because it found the alleged error had been procedurally
defaulted. Id., at * 8-9. Nor does the government mention the recent authority cited above that directly
rejects its arguments. Further, in qualifying Dr. Sorensen, the defense will bring out that he has testified in
various jurisdictions, including several times in Texas state courts.


                                                            13 
             2:17-cr-20037-JES-JEH # 290                  Page 14 of 19



and expertise” and that he is an “academic” and has “never worked for BOP.” Of

course, “academics” are frequently qualified under Fed. R. Evid. 702 and there is no

requirement that Dr. Sorensen has to have worked at BOP to offer such testimony, as

long as he otherwise has the requisite “specialized knowledge,” as required by the

evidentiary rule. While the defense may ask Dr. Sorensen a general question concerning

the relationship between the low base rates of violence in federal prisons and the

availability of various levels of security at the BOP, the defense agrees that in light of

Mr. Christensen’s lack of a prior criminal record or history of violence and his

exemplary conduct while incarcerated for almost two years in this case, there is little

likelihood that he would be sent to ADX. Thus, assuming the government does not

open the door, the defense does not intend to get into the type of prolonged

presentation concerning the specifics of BOP security measures (and, more particularly,

those in place and available at ADX) that is envisioned in the Motion.14

             WHEREFORE, Mr. Christensen respectfully requests that the government’s

Motion be denied.




                                                       
14
   Curiously the government cites United States v. Johnson, 223 F.3d 665 (7th Cir. 2000), in support of its
point, Motion, at 8-9, a case where the defense was permitted to call a psychologist, who had toured ADX
and testified as to the security arrangements in the control unit, to rebut the government’s evidence of
future dangerousness. Id 671.


                                                            14 
      2:17-cr-20037-JES-JEH # 290        Page 15 of 19



      Respectfully submitted,

             /s/Elisabeth R. Pollock                   /s/ George Taseff
             Assistant Federal Defender                Assistant Federal Defender
             300 West Main Street                      401 Main Street, Suite 1500
             Urbana, IL 61801                          Peoria, IL 61602
             Phone: 217-373-0666                       Phone: 309-671-7891
             FAX: 217-373-0667                         Fax: 309-671-7898
             Email: Elisabeth_Pollock@fd.org           Email: George_Taseff@fd.org

             /s/ Robert Tucker                         /s/ Julie Brain
             Robert L. Tucker, Esq.                    Julie Brain, Esq.
             7114 Washington Ave                       916 South 2nd Street
             St. Louis, MO 63130                       Philadelphia, PA 19147
             Phone: 703-527-1622                       Phone: 267-639-0417
             Email: roberttuckerlaw@gmail.com          Email: juliebrain1@yahoo.com




                              CERTIFICATE OF SERVICE

      I hereby certify that on March 29, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and

Trial Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                           15 
 2:17-cr-20037-JES-JEH
   Case 3:13-cr-00123-ARC
                        # 290
                           Document
                               Page 16
                                    909of 19
                                          Filed 08/04/16 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

                v.
                                                      No. 3:13-CR-123
 JESSIE CON-UI,                                       (JUDGE CAPUTO)

    Defendant.

                                           ORDER
     NOW, this 4th day of         August , 2016, in accordance with the accompanying
memorandum, IT IS HEREBY ORDERED that:
     (1)   The request for an Order directing that the prosecutors in this case comply
           with the mandates and procedures of the “Ogden Memo”, or in the alternative,
           that the Court confirm whether or not the government has complied with the
           Odgen Memorandum with respect to its discovery obligations to Mr. Con-Ui is
           DENIED.
     (2)   The supplemental request for nationwide Bureau of Prisons (“BOP”) data is
           GRANTED in PART, as modified, and DENIED in PART. The following data
           is to be provided to Mr. Con-Ui. Any requests not listed below are DENIED. Mr.
           Con-Ui shall also ensure that any defense expert witnesses sign a
           confidentiality agreement to be forwarded to the Government.
           a.         List of BOP homicides including dates, location, perpetrator and victim
                      names and register numbers, from 2005-2015; Inmate discipline data
                      for each perpetrator; sentence monitoring computation data for each
                      perpetrator; inmate profile form for each perpetrator; assignment history
                      for each perpetrator; inmate history–security threat group for each
                      perpetrator; inmate housing history for each perpetrator; documents
                      memorializing the inmate’s criminal history for each perpetrator;
                      documents memorializing the inmate’s education, work and
                      programming history for each perpetrator;
           b.         For each of the ten staff homicide perpetrators listed (see Doc. 872-1,
                      24.): sentence monitoring computation data; an inmate profile form;
                      assignment history; the inmate history–security threat group (“STG”);
                      the inmate housing history; documents memorializing the inmate’s
                      criminal history; documents memorializing the inmate’s education, work
                      and programming history;

           c.         Administrative Maximum facility (“ADX”) Inmates:
                             1.     List of names and register number of inmates currently at
                                    ADX for a prison homicide; the date of entry and unit
                                    placement history at ADX and current placement unit;
                             2.     List of names and register numbers for inmates




                           EXHIBIT A
2:17-cr-20037-JES-JEH
  Case 3:13-cr-00123-ARC
                       # 290
                          Document
                              Page 17
                                   909of 19
                                         Filed 08/04/16 Page 2 of 3



                              previously at ADX for a prison homicide, beginning with
                              2005 to present; dates of entry and discharge from ADX,
                              and BOP housing history after leaving ADX, including
                              prison release dates, if applicable;
                       3.     From 2005 to the present, a list of inmates committing
                              prison homicide that were never sent to ADX, including
                              register number and post-homicide housing history;

          d.    List of names for all death row inmates along with Inmate discipline
                data from 2005 to 2015; including Additional Tracking Indicators (“ATI”)
                (type of victim, weapon, severity of injury) for each inmate involved in
                100,101 and 224 assaults; disciplinary hearing officer reports for 100,
                101 and 224 involved assaults; mental health status code; gang
                affiliation and/or STG status; sentencing monitoring computation data
                form; inmate profile form; assignment history report; inmate history
                form; inmate housing history form; inmate education history; criminal
                history and offense[s] of conviction.
          e.    List of names of all current Federal Death Sentence inmates along with
                inmate discipline data; current location of each; ATI for each involved
                in 100, 101, and 224 assaults; disciplinary hearing officer reports for
                100, 101 and 224 involved assaults; mental health status code; any
                documents showing Institutional Risk Score; gang affiliation and/or STG
                status; sentencing monitoring computation data form; inmate profile
                form; assignment history report; inmate history form; inmate housing
                history form; inmate education history; data or documents
                memorializing the criminal history and offense[s] of conviction.

          f.    List of names of all Life Without Parole (“LWOP”) inmates sentenced
                for capital homicide from 2005 to 2015, along with inmate discipline
                data; current location of each; ATI for each involved in 100, 101, and
                224 assaults; disciplinary hearing officer reports for 100, 101 and 224
                involved assaults; mental health status code; any documents showing
                Institutional Risk Score; gang affiliation and/or STG status; sentencing
                monitoring computation data form; inmate profile form; assignment
                history report; inmate history form; inmate housing history form; inmate
                education history; documents memorializing the criminal history and
                offense[s] of conviction.
          g.    For LWOP inmates:
                1.     Yearly totals of LWOP inmates for 2010-2016, including
                       identification of the number and percent housed in either
                       medium security or maximum-security facilities each year;
                2.     The number and percent of crimes committed by the LWOP
                       inmates in medium and maximum-security facilities.

    (3)   The Government is directed to comply with this Court’s order of May 8, 2015,
          and provide to Mr. Con-Ui all reports, memorandum, video, and audiotapes,
          emails and any other information regarding post-incident communication

                                        2
2:17-cr-20037-JES-JEH
  Case 3:13-cr-00123-ARC
                       # 290
                          Document
                              Page 18
                                   909of 19
                                         Filed 08/04/16 Page 3 of 3



          between Mr. Con-ui and Chaplin Ngozi Osuju from USP Canaan.
    (4)   The request for job performance evaluations for corrections officers who
          worked at USP Canaan in C-Unit from September 10, 2011 to February 25,
          2013 is GRANTED. It is further ORDERED that the parties shall agree on a
          protective order/confidentiality agreement and, upon approval by the court, the
          evaluations are to be provided in accordance with the protective
          order/confidentiality agreement.
    (5)   The request for the USP Pollock Inmate roster from November 21, 2010 is
          GRANTED.
    (6)   The request for the USP Victoryville Inmate roster from October 23, 2009 is
          GRANTED.
    (7)   The request for all correspondence and communications between the United
          States Attorney’s Office, OSHA and the Bureau of Prisons related to OSHA’s
          investigation of USP Canaan is DENIED.
    (8)   The request for investigative, forensic analysis, chain-of-custody, expert
          reports and notices of experts’ ADX “shakedown” logs for 2012, 2013 and
          2014; All disciplinary allegations and findings of contraband at ADX for 2012,
          2013 and 2014; and all BOP materials pertaining to seizure of “stringers”, is
          GRANTED.
    (9)   The request for documents and data underlying the 2012 and 2013 BOP
          Institutional Character Profile and Social Climate studies is GRANTED.


                                                 /s/ A. Richard Caputo
                                                A. Richard Caputo
                                                United States District Judge




                                         3
     2:17-cr-20037-JES-JEH # 290   Page 19 of 19



            LIMITED USE AND DISCLOSURE AGREEMENT

            United States v. Jessie Con-Ui, 13-cr-00123(ARC)
    United States District Court for the Middle District of Pennsylvania

************************************************************************
                                    *

     The Honorable A. Richard Captuo, in the matter of United States
     v. Jessie Con-Ui, Case No. 13-CR-123, ordered specific nationwide
     Federal Bureau of Prisons (BOP) data produced to the defense,
     provided that a confidentiality agreement, signed by all defense
     experts with access to the data, is sent to the Government.

     The undersigned hereby agrees not to identify any BOP inmates
     by name and/or disseminate any specific inmate disciplinary
     histories and other confidential information about individual
     inmates. Raw data provided through this Court Order will not be
     disseminated to any individual or entity unless authorized by the
     parties to this agreement. Only group statistical information will
     be reported in any dissemination of the results from analyses of
     the data provided by the BOP.




      X




                        EXHIBIT B
